Case 2:19-cv-13554-MCA-MAH Document 73 Filed 02/03/21 Page 1 of 4 PagelD: 1299
\ tts

US District Court

District of New Jersey

Martin Luther King Bldg. & US Courthouse
50 Walnut Street, Room 4015

Newark, NJ 07101

ATTN: Honorable Madeline Cox Arleo

Ref: Objection to Settlement in “Bentley et al. v. LG Electronics U.S.A., Inc. No, 2:19-cv-13554-MCA-MAH
(D.N.J.)”

| am writing to protest the final settlement in the above referenced class action case as | have been
excluded and unfairly treated in my objection to the case. | followed each and every guideline as
outlined on the LGFridgeSettlement website. | mailed all of my information and objection to the
Settlement Administrator and to the Lawyers on December 10th as required. | have included a copy of
my objection with this letter. The original letter and all documentation were received by the Settlement
Administrator on December 17". | have the post office certified verification information. When | looked
to see how the case was progressing, | found that the Final Settlement was decided on December 15"
As outlined in my letter, | did not understand how the deadline of December 10" for mailing an
objection could not delay the final judgement date of December 15".

| contacted the lawyers and the Settlement Administrator and was told that my objection was not
reviewed and that | had missed the deadline. | did not. | was also told that | should not contact the
Court. | have no other avenue as my objection has been kept from the Court.

On January 15" | e-mailed the Settlement Administrator and Simon Grille the following:

Per request, Please find attached a photo copy of the information submitted to the Settle Administrator.
In addition is certified mail information and tracking information showing | mailed it prior to the
deadline. | am upset that poor scheduling kept my information and others out of the settlement court. |
request that this information be reviewed by the court and that | am notified of the time and date so |
may attend. If you have any questions or additional is needed, please contact me. Kent Shrack

On January 29" | received a response from Simon Grille stating he did not understand my request.

| ask that the court re-open the case and review my objection and information submitted per the
guidelines followed on the LGFridgeSettlement website. | feel | have been treated unfairly and have
Case 2:19-cv-13554-MCA-MAH Document 73 Filed 02/03/21 Page 2 of 4 PagelD: 1300

a

presented information that the court should not overlook. | believe | lived up to all the rules outlined for
an objection.

| have not enclosed all of the data required for an objection. All of the information was received by the
Settlement Administrator on December 17". | would be happy to supply this information to the court if

needed. If you have any questions or additional information is needed please contact me at the address
or phone number below.

Kent Shrack
1035 Wildwood Drive

Lawrence, KS 66049

785-842-5899
J

CaSe 2:19-cv-13554-MCA-MAH Document 73 Filed 02/03/21 Page 3 of 4 PagelD: 1301

LG Fridge Settlement c/o Administrator

1650 Arch Street, Suite 2210

Philadelphia, PA 19103

ATTN: Settlement Administrator

REF: Objection to “Settlement in Bentley et al. v. LG Electronics U.S.A., Inc. No. 2:19-cv-13554-MCA-

MAH (D.N.J.)

Administrator,

This is my formal objection to the above referenced proposed settlement case. | will explain why |
believe the outlined information that | recently received in the mail is unfair and that it limits
participation to a what | feel is a great number of potential LG refrigerator owners that should be

included.

As outlined per page 7 of your received packet, | offer the following:

NAME:
ADDRESS:
PHONE:

E-MAIL:

SIGNATURE:
EVIDENCE:

OBJECTION #1;

Kent Shrack
1035 Wildwood Drive, Lawrence, KS. 66049
785-842-5899

Kent.Shrack@yahoo.com

 

Model, # LFXS246635S as shown in your packet and verified by enclosed photo of sticker
Location of unit, 1035 Wildwood Drive, Lawrence, KS 66049 (photo enclosed)

Proof of purchase, Home Depot Receipt #H2211-34767 and Delivery Ticket enclosed

lt appears that | have 3 choices per the information in your packet.

The first choice is to “Submit a Claim”. | am excluded from this option as have not yet
experienced a No-Cooling event. As Is sit here though, my refrigerator is hammering.

The second choice Is to “Exclude Yourself”. This is a logical choice as | would keep my
right to seek compensation for cost or damages in the future. However, this “opt out”
Case 2:19-cv-13554-MCA-MAH Document 73 Filed 02/03/21 Page 4 of 4 PagelD: 1302

OBJECTION #2.

STATEMENT:

STATEMENT:

choice would eliminate my opportunity to object to this settlement. With this second
option, | can’t win. If | choose to exclude myself from this settlement, it robs me of my
rights to object to this settlement. If | don’t exclude myself, | lose my rights to challenge
future claims. There are fundamental conflicts with this settlement and by your
parameters, | can’t object and keep my rights to seek compensation for future events.
Through no fault of my own, this settlement takes away my rights.

The third choice is “Do Nothing”. | believe that | received information about this
settlement because | am the type of person that registers everything | buy. | think they
found me thorough my registration. | know a large percentage of buyers do not take
the time to register or record their purchases. | feel unless all (100%) buyers of all of the
refrigerators covered in this settlement are contacted, and though signature respond to
this settlement, it is an invalid settlement. Those not contacted, those inadvertently
left out, those that miss deadlines through no fault of their own, those that do not
understand the options and those that cannot reason their way through this confusion,
have lost their rights. Doing nothing should never exclude your future options.

Item #1 applies to everyone that has been contacted.
Item #2 applies to everyone that has not been contacted or as outlined above.

| will not be attending the Final Approval Hearing. |’m not sure | would be allowed with
the current state of the Covid-19 pandemic. | would like to be assured that my
objections and comments are included in this settlement process. | therefore request
that this objection letter be read aloud during the hearing. | would like some form of
verification that it is included. | can be reached at the address or phone number above.
If possible, | would like to listen/watch the hearing. | am skeptical that mailing it by the
end of day on Dec. 10" per your requirement will be processed and included in the
hearing on Dec 15". If the hearing date changes please let me know.

| hope that my statements are easy to understand. If you have questions on the intend of my concerns,
please contact me prior to the final hearing at the contact information above. Doing nothing should
never exclude anyone from future claims.

Sincerely,

Kent Shrack
